Memorandum: Examination of the record discloses, with nothing to the contrary, that the defendant, on the Francis Chatterton to Noble Card transaction, has completed the services required by him by the contract upon which the suit was brought. He is entitled to be recompensed for his services. One half the total commission earned on this transaction should have been credited to the defendant. The findings of fact should be modified accordingly and the judgment reduced from $2,544.90 to $2,344.90. As so modified the judgment should be affirmed. All concur. (Appeal from a judgment for plaintiff in an action to compel an accounting for share of real estate commissions.) Present — Taylor, P. J., McCurn, Vaughan, Piper and Wheeler, JJ.